DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-31 are canceled.
Claim 1 is under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2021 and 03/24/2021 are being considered by the examiner.  The strikethrough is owed to lack of date.

Rejections Withdrawn
Claim Rejections - 35 USC § 102
The rejection of claim 1 under 35 U.S.C. 102a1 as being anticipated by Wong (US5601819, published 02/11/1997) is withdrawn in view of Applicant’s amendments.

The rejection of claim 1 under 35 U.S.C. 102a1 as being anticipated by Honjo (US2008/0025979, published 01/31/2008) is withdrawn in view of Applicant’s amendments.


Claim Rejections - 35 USC § 103
The rejection of claims 1 and 9 under 35 U.S.C. 103 as being unpatentable over Honjo (US2008/0025979, published 01/31/2008) in view of Mach (US2006/0177896, published 08/10/2006) is withdrawn in view of Applicant’s amendments.

The rejection of claims 1 and 3 under 35 U.S.C. 103 as being unpatentable over Simpson (J. Exp. Med., Vol. 210, No. 9, Pg. 1695-1710, published 08/26/2013) in view of Moore (US2008/0220000, published 09/11/2008) and Kufer (US2012/0034228, published 02/09/2012) is withdrawn in view of Applicant’s amendments.

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson (J. Exp. Med., Vol. 210, No. 9, Pg. 1695-1710, published 08/26/2013, previously cited) in view of Moore (US2008/0220000, published 09/11/2008, previously cited), Kufer (US2012/0034228, published 02/09/2012, previously cited), Davis (US2010/0331527, published 12/30/2010), Borges (US2014/0302037, priority to 03/15/2013), and Mach (US2006/0177896, published 08/10/2006, previously cited).
Applicant’s Arguments Pertinent to New Ground of Rejection:  Claim 1 has been amended to recite a bispecific antibody comprising a first VH/VL domain that binds to cytotoxic T-lymphocyte antigen 4 (CTLA4), a second VH/VL domain that binds to CD3, and an Fc region comprising a mutation, wherein the Fc region comprising the mutation has reduced Fcy receptor-binding activity as compared to the corresponding Fc region not comprising the mutation. Applicants respectfully submit that the amendment renders moot the rejection because Honjo in view of Mach does not teach or suggest every element of the claimed bispecific antibody.
Honjo in view of Mach does not teach or suggest a bispecific antibody comprising a domain that binds to CTLA4. Honjo does not teach or suggest a domain that binds to cytotoxic CTLA4. Mach does not remedy Honjo's deficiency because Mach also does not teach or suggest a domain that binds to CTLA4. Therefore, the cited combination of art cannot render instant claim obvious because it does not teach or suggest each and every element of the composition according to claim 1.
 Honjo, [0009]. CTLA-4, however, does not comprise an ITIM. Therefore, a skilled artisan considering Honjo would not have had a reason to produce a bispecific antibody that binds to CTLA4 and CD3. Mach does not remedy Honjo's deficiency because Mach also does not provide a reason to produce a bispecific antibody that binds to CTLA4 and CD3.
Applicants respectfully submit that the amendment renders moot the rejection because (1) Simpson in view of Moore and Kufer does not teach or suggest every element of the claimed bispecific antibody, (2) the modification to Simpson's anti-CTLA-4 antibody needed to arrive at the claimed bispecific antibody would change its principle of operation, and (3) a skilled artisan would have had no reason to expect that a CTLA-4 CD3 bispecific antibody would deplete T regulatory cells.

Simpson cannot support a prima facie obviousness case against the instantly claimed bispecific antibody because modifying Simpson's anti-CTLA-4 antibody to add an Fc region comprising a mutation, as claimed, would change its principle of operation. M.P.E.P. VI. ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.") (citing In re Ratti, 270 F.2d 810, 813, (CCPA 1959)).
A skilled artisan considering Simpson would understand that a bispecifc anti-CTLA4 anti-CD3 antibody comprising a mutant Fc region comprising reduced Fcy receptor-binding activity does not function by the same principle of operation as Simpson's anti-CTLA4 antibody. The principle of operation of Simpson's antibody is Fcy receptor mediated cytotoxicity. Simpson teaches the use of an anti-CTLA4 antibody to treat melanoma by depleting regulatory T cells via an Fcy receptor mediated mechanism. See, e.g, Simpson, Abstract. Simpson teaches that anti-CTLA4 antibody therapy fails to treat melanoma in Fcy receptor IV mutant mice because macrophages  expressing T cells. Simpson, p.1702. Simpson discusses "that a-CTLA-4 therapy increases [T eff/T reg cell] ratio by depleting T reg cells through FcyR-dependent mechanism." Simpson, p.1702. Simpson further states that its results support the clinical study of T reg deleting antibodies "optimized to enhance binding to FcyR." Simpson, 1707. A skilled artisan would understand that an antibody comprising an Fc region comprising a mutation, wherein the Fc region comprising the mutation has reduced Fcy receptor-binding activity would not operate through the same principle of operation as Simpson's anti-CTLA4 antibody.
The claimed bispecific antibody is not obvious in view of the cited art because a skilled artisan considering Simpson in view of Moore and Kufer would not have had a reasonable expectation that a bispecific antibody as claimed is capable of depleting T regulatory cells by crosslinking regulatory T cells with cytotoxic T cells to redirect cytotoxic T cell activity to the regulatory T cells. Instead, based on the teachings of Wong, Honjo and Kufer, the skilled artisan would have reasonably expected the bispecifc anti-CTLA4 anti-CD3 antibody to bind T regulatory cells by engaging CTLA-4 and CD3 molecules displayed on its surface. As discussed in the specification, there have been no reports of T cell-redirecting antibodies against T cell antigens, such as CTLA4: Since CD3 is a standard T cell marker and it is expressed in both T cells which will become the effector cells and T cells which will become the target (for example, regulatory T cells and exhausted T cells), T cell-redirecting antibodies had been considered to be not able to exert cytotoxic activity against target T cells. More specifically, a T cell-redirecting antibody against a T cell expressing antigen X, a surface marker of a specific T cell population (bispecific antibody against CD3s and antigen X) strongly binds to the target via bivalent binding, since CD3s and antigen X are expressed on the target T cell. Therefore, intercellular crosslinking was considered not to take place with T cells which will become effector cells (Fig. 3).
In fact, there have been no reports of T cell-redirecting antibodies against T cell antigens. Therefore, T cell-redirecting antibodies against CTLA4 expressed on regulatory T cells and exhausted T cells (bispecific antibodies against CD3s and CTLA4), as shown in Fig. 4, are considered not to be able to induce strong cytotoxic activity against regulatory T cells and exhausted T cells because both CD3s and CTLA4 are expressed on regulatory T cells and exhausted T cells, which are target cells, and the T cells which will become effector cells are not crosslinked with regulatory T cells and exhausted T cells. So far, there have been no reports on T cell redirecting antibodies against regulatory T cells or exhausted T cells.
More specifically, it was unknown whether T cell-redirecting antibodies against CTLA4 (anti-CTLA4/anti-CD3s bispecific antibodies) can actually damage regulatory T cells by inducing intercellular crosslinking and demonstrate antitumor effects in vivo. Specification, [0205]-[0207].
A skilled artisan considering Wong would reasonably expect an anti-CTLA4 anti-CD3 antibody to bind to a subset of T cells expressing both CTLA4 and CD3. Wong teaches that a bispecific antibody comprising a first binding site for a first T cell specific antigen (e.g., CD3) and a second binding site for a second "Y" T cell specific antigen that is only present on a subset of T cells will specifically bind to the subset of T cells that express both CD3 and the Y antigen. Wong, column 2, line 60 through col. 3, line 7. Wong  avidity exhibited [to the cells coexpressing both antigens] probably reflects the difficulty in simultaneously breaking both bonds between the BSMAB [bispecific monoclonal antibody] and the target cells, whereas it is necessary only to break a single bond when only one of the antigens is present on the cell surface as for non-target cells." Wong, col. 5, lines 1-5. 
A skilled artisan considering Honjo would reasonably expect an anti-CTLA4 anti-CD3 antibody to specifically bind to a subset of T cells expressing both CTLA4 and CD3. Honjo teaches the use of an anti-PD-1 anti-CD3 antibody to colocalize PD-1 and CD3 on the surface of a T cell, which presupposes that the two arms of the bispecifc antibody bind to a PD-1 and a CD3 molecule on the surface of a single T cell. Since it has been elucidated that PD-1 negatively regulates various immunocompetent cells such as lymphocytes and myeloid cells etc. and PD-1 has ITIM (Immunoreceptor tyrosine-based inhibitory motif) in its intracellular region, the present inventors considered that the recruit of de-phosphorylation enzymes (phosphatases) could be involved in the molecular mechanism in the inhibitory signal transduction mediated by PD-1. Therefore, it was hypothesized that making PD-1 colocalize with TCR or BCR can display the PD-1 function. Honjo, [0009].
Kufer's teachings are also consistent with the understanding that an anti-CTLA4 anti-CD3 antibody will specifically bind to a subset of T cells expressing both CTLA4 and CD3. Kufer teaches that an anti-CD 19 anti-CD3 bispecific antibody crosslinks CD3 on T cells with CD 19 on B cells and triggers the redirected lysis of normal and malignant B cells by the cytotoxic activity of T cells. Kufer, [0696], Kufer further discloses SCAxCD3, CD19xCD3, C-METxCD3, ENDOSIALINxCD3, EPCAMxCD3, IGF-lRxCD3 and 
Accordingly, Applicants respectfully request that the rejection under 35 U.S.C. § 103 be reconsidered and withdrawn.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Honjo is not used in the new rejection infra and so Applicant’s arguments over its deficiencies are not relevant here.  Mach is used.  See below.  The new ground of rejection provides each and every element of the claimed bispecific antibody.
With respect to Applicant’s arguments that Simpson, Moore and Kufer together do not teach an Fc region with a mutation in the bispecifc antibody, this is not necessary in the new ground of rejection below since additional art provides this limitation.  Again, the new ground of rejection provides all claim elements.  
Applicant then argues that addition of a mutant Fc region with reduced Fcy binding to the antibody of Simpson would change its principle of operation. However, the Fc region mutant is not added to the antibody of Simpson in the obviousness rejection below.  Rather, it is added to the anti-CD3/CTLA-4 BITE molecule.  Since crosslinking will still occur between cytotoxic T cells and target cells, even with an Fc region mutant added, 
Applicant then argues that one of ordinary skill in this art would not have expected the obvious molecule to be able to crosslink CTLs with Treg cells.  This cannot be found persuasive first because the obvious molecule contains binding sites for these two cell types and so is certainly capable of binding and crosslinking the two.  Applicant feels this will not occur because the molecule will instead only bind Treg cells since these express both protein targets CD3 and CTLA4.  This is a biased viewpoint unsupported by logic or the literature.  While binding of one cell can happen, this in no way makes it impossible for the bispecific molecule to crosslink CTLs and Treg cells.  One could consider the simply scenario in which the obvious molecule binds CTLs first.  Then it would by highly likely to bind CTLA4 on Treg cells since these cells express much higher amounts thereof as previously discussed compared to T effector cells.  
Second, Applicant argues there have been no reports of T cell redirecting antibodies against T cell antigens.  This is false.  Applicant themselves point to Kufer to teach several bispecific antibodies that bind CD3 and a target cell molecule.  One such molecule is IGF1R, which is expressed on T cells.  Baudler (J. Immunol., Vol. 174, Pg. 5516-5525, 2005) teaches that IGF1R is expressed on T lymphocytes (Abstract).  Thus, this argument by Applicant cannot be found persuasive and clearly Kufer shows that one need not be deterred from using two antigens expressed on one cell type to be targeted by a BITE format antibody and still achieve crosslinking and cytotoxicity.  Though bivalent binding to Treg cells can occur with the obvious molecule, so can crosslinking of said 
Applicant then uses teachings of Wong (previously cited) to support their conclusion that crosslinking with the obvious antibody will not occur between CTLs and Treg cells.  However, such support comes from a limited and biased reading of Wong only.  Wong acknowledges the binding of bispecific antibodies against two T cells antigens to one cell type as Applicant restates supra.  However, this is not their only teaching.  In column 6 that state that it appears that the CD3/Y bispecific antibody can bind one Fab portion to the CD3 antigen on either T cell subpopulation and the second Fab will bind a surface molecule on either the same cell or a nearby cell or remain unbound (Column 6, Paragraph, fourth).  Thus, Wong makes clear that just because a target cell has the two target proteins of the bispecific antibody, said antibody need not bind with both binding sites only to one cell.  Rather it can bind a nearby CTL or a CTL bound by the unbound second site.  They explicitly state that the bispecific antibody does bridge between the T cell population to be decreased and any other CD3 bearing cell and this can occur even though the target cells have both antigens (Column 6, Paragraph, fourth).  Thus, clearly Wong shows one of ordinary skill in this art would expect CTL/Treg cells crosslinking from the obvious bispecific molecule and does not teach away from the instant invention.  It is further noted that Wong never states that their bispecific antibody is specific to a subset of T cells in Columns 2-3.  Also, presence of higher avidity does not equate to only binding to one T cell population with both antigens.  This is because it 
The teachings of Honjo do not erase the teachings of Wong supra and so this argument is not persuasive either.  While Honjo’s molecule may work in part by binding their two antigens on one cell, this is not the only mechanism possible as discussed in the teachings of Wong and so Honjo provides no teaching away from the claimed invention.
Applicant’s arguments over Kufer are addressed above.  It is also noted that there is no reason to believe CTLs cannot be crosslinked with Treg cells by the obvious molecule since binding sites for both cell types are on said molecule.  Again, Applicant’s belief to the contrary ignores the functions of both binding sites and the general knowledge of the art as explained in Wong discussed supra.
Thus, none of Applicant’s arguments are found persuasive and the new ground of rejection below is made.
New Ground of Rejection:  Simpson teaches the fully human anti-CTLA4 antibody ipiliumumab represents a class of cancer therapies that function by enhancing immunological antitumor activity (Pg. 1695, Column 1, Paragraph first).  Clinical trials demonstrated significant increases in survival in patients with melanoma treated with ipilimumab (Pg. 1695, Column 1, Paragraph first).  This antibody was designed to block inhibitory signals into effector T cells, but it has been proposed that it could also act by depleting regulatory T cells (Treg) or by reducing Treg suppressive activity (Pg. 1695, Columns 1-2, Paragraph spanning).  Binding of anti-CTLA4 antibody to both T effector cells and Treg cells is required for full tumor protection (Pg. 1695, Column 2, Paragraph 
Simpson therefore teaches that anti-CTLA4 antibodies (as single agent) function in large part because of intratumoral Treg cell depletion and that this more selectively occurs in the tumor site owed to increased CTLA4 expression on intratumoral Treg cells.  The higher expression of CTLA4 on Treg cells compared to T effector cells also explains 
This is further supported by Moore who teaches Tregs have been shown to be a barrier to cancer immunotherapies where the aim is to force the immune system to mount an immune response against a tumor self-antigen (0003).  Depleting Treg cells has been demonstrated to improve significantly the clearance of injected tumor cells (0003).  
However, neither Moore nor Simpson teaches a molecule that binds CTLA4 and CD3, which can crosslink effector T cells and Treg cells, targeting said Treg cells for lysis and depletion.  Yet, similar molecules are known in the art.
Kufer teaches bispecific CD3 binding molecules induce T cell mediated target cell lysis by recognizing a surface target antigen and depleting antigen positive cells in vivo (0714-0715).  They teach CD19/CD3 binding molecules that are bispecific tandem scFvs (0696).  CD19 is an antigen on target cells and CD3 is on human T cells and by crosslinking CD3 and CD19 on B cells, their construct triggers redirected lysis of the B cells by the cytotoxic activity of T cells (0696).  Therefore, Kufer teaches bispecific tandem scFv constructs that can lyse and deplete target cells.
Taken all together, it would have been obvious before the filing of the instant application to one of ordinary skill in this art to replace the CD19 binding scFv in the construct of Kufer with an scFv based on ipilumumab in order to create a bispecific CD3/CTLA4 tandem scFv that will deplete intratumoral Treg cells.  This molecule would obviously have anti-cancer effects based on the teachings of Simpson and Moore above.  Owed to the increased expression of CTLA4 on intratumoral Treg cells compared to non-
None of the references above teaches adding a Fc region to a BITE molecule like the obvious tandem scFv nor mutating said Fc region to reduce binding to Fcy receptors.  
This deficiency is remedied by the art below.
Davis teaches BITE molecules have two scFvs in a single chain (0007).  However, they state that absence of an Fc region in the BITE format makes its serum half-life very short and this necessitates frequent and repeated administrations or continuous infusion (0008).
As a solution to these disadvantages of the format of the obvious molecule above, Borges teaches a BITE-Fc molecule format (0005 and Figure 1).  This will improve serum half-life as taught by the statement of Davis and Borges also teaches Fc alteration to extend half-life further (0033-0034).  Addition of the Fc region improved half-life of an anti-Her2/CD3 construct (0109).  
Thus, for the advantage of improving the serum half-life of the obvious anti-CTLA4/CD3 tandem scFv above, it would have been obvious to one of ordinary skill in 
In addition, Borges states that the Fc region added can be L234A/L235A (0006).
Use of this Fc variant in the obvious molecule is further supported by Mach who teaches anti-CD3 antibodies can lead to cytokine release syndrome, a toxic condition and clinical complication (0015), and this can be reduced by using the residue 234-235 mutations 234A and 235A (0014-0016), for example, among others (0016).  Cytokine release syndrome occurs owed to binding of Fc receptor on other cells along with the CD3 (0015).  They teach use of human anti-CD3 antibodies with such mutations (0016). Of note, they label these residues by EU index (0013).  These mutations fit therefore with suggested mutations in the instant disclosure.  See paragraph 0057.  
Therefore, taken together, it would have been obvious before the filing of the instant application, to make and use the efficacious bispecific anti-CTLA4/CD3 tandem scFv (BITE)-Fc molecule carrying L234A/L235A mutations above in order to produce an anti-cancer agent to reduce Treg cell amount in the tumor site, said use increasing anti-tumor immune response in a patient so as to treat melanoma but reducing risk of cytokine release syndrome.  This would be for the advantage of facilitating patient treatment and avoiding/reducing potential side effects.  Thus, the combined teachings above clearly render the instant claim obvious.  



Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/Michael Allen/Primary Examiner, Art Unit 1642